Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 1 of 12 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
               v.                                     )       Civil Case No. 1:20-cv______
                                                      )
$230,965.00 U.S. CURRENCY,                            )
                                                      )
AND                                                   )
                                                      )
$150,121.00 U.S. CURRENCY,                            )
                                                      )
                       Defendants in Rem.             )


                         COMPLAINT FOR FORFEITURE IN REM

       COMES NOW the plaintiff, United States of America, by and through its counsel, G.

Zachary Terwilliger, United States Attorney for the Eastern District of Virginia and by Annie

Zanobini, Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

       1.      The United States brings this action in rem seeking the forfeiture of all right, title

and interest in $230,965.00 U.S. Currency and $150,121.00 U.S. Currency (collectively

“defendant currency”), involving violations of 21 U.S.C. §§ 841 and 846. The defendant

property is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6). 21

U.S.C. § 881(a)(6) provides that “[a]ll moneys, negotiable instruments, securities, or other things

of value furnished or intended to be furnished by any person in exchange for a controlled

substance or listed chemical in violation of this subchapter, all proceeds traceable to such an

                                                  1
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 2 of 12 PageID# 2




exchange, and all moneys, negotiable instruments, and securities used or intended to be used to

facilitate any violation of this subchapter,” are subject to forfeiture.

                                  THE DEFENDANTS IN REM

        2.      The $230,965.00 U.S. Currency was seized from Breanna Brantley (“Brantley”)

at Ronald Reagan National Airport on May 19, 2020, by federal officers. Ronald Regan

National Airport is located in Arlington County, Virginia. The defendant property is currently

in the possession of the Drug Enforcement Administration in the Eastern District of Virginia.

        3.      The $150,121.00 U.S. Currency was seized from a person (Person #1) at Ronald

Reagan National Airport on May 19, 2020, by federal officers. The defendant property is

currently in the possession of the Drug Enforcement Administration in the Eastern District of

Virginia.

                                  JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit the defendant

currency. This Court has jurisdiction over an action commenced by the United States under 28

U.S.C. ' 1345, and over an action for forfeiture under 28 U.S.C. ' 1355(a). This Court has

jurisdiction over this action in particular pursuant to the applicable forfeiture statute, 21 U.S.C. '

881.

        5.      This Court has in rem jurisdiction over the defendant currency under 28 U.S.C.

' 1395(b), as the currency was found within the Eastern District of Virginia. Moreover, the

Court will have control over the defendant currency upon the service of an arrest warrant in rem

pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendant

currency pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(b).


                                                   2
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 3 of 12 PageID# 3




       6.      Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. '

1395(b), because the defendant currency is located within this district.

                                   BASIS FOR FORFEITURE

       7.      All moneys furnished or intended to be furnished by any person in exchange for a

controlled substance or proceeds traceable to such an exchange, and all moneys used or intended

to be used to facilitate a controlled substance exchange in violation of Subchapter I, Chapter 13

of Title 21 of the United States Code, are subject to forfeiture pursuant to 21 U.S.C. ' 881(a)(6).

                                              FACTS

       A.      May 19, 2020 Cash Seizure

       8.      On May 19, 2020, Drug Enforcement Administration (“DEA”) agents and

taskforce officers (hereinafter referred to interchangeably as “officer(s)”) deployed a certified,

trained narcotics detection canine in the baggage basement area of Ronald Reagan National

Airport (DCA) where checked baggage from American Airlines Flight 1275 from DCA to Los

Angeles (LAX) was located.

       9.      The canine certified to detect the odor of controlled substances alerted to a

black/silver hard cased roller bag belonging to “BRANTLEY/BREANNA” with a bag tag

number 5001456588.

       10.     An officer removed the checked bag from the sorting area and maintained

complete care, custody, and control of the bag. The officer carried the bag to gate 25—the

departure gate for Flight 1275.

       11.     One of the officers saw two subjects, later identified as Brantley and Person #1,

sitting within the area of gate 25. Brantley appeared to notice that the officer was in possession


                                                  3
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 4 of 12 PageID# 4




of the checked bag. She pointed to the bag, and appeared to say something to Person #1.

Brantley had one small, teal, roller suitcase and Person #1 had one small, blue, roller suitcase.

Brantley then voluntarily walked over to the officers holding the checked bag. The officer

identified himself as a taskforce officer with DEA by showing his credentials to Brantley.

         12.   At the same time as one officer spoke with Brantley, another officer approached

Person #1, identified himself as a Special Agent with the DEA, and showed Person #1 his

credentials. Person #1 consented to a dog sniff of a black backpack he was wearing. The

canine certified to detect the odor of controlled substances alerted to the backpack. Person #1

consented to a search his backpack, but no drugs or currency was found. Person #1 boarded the

plane.

         13.   Brantley stated that the black checked bag belonged to her, and that she packed

her own bag.

         14.   Brantley told officers she was going to Los Angeles, California for her business.

         15.   Brantley told officers that she was not in possession of any large amounts of U.S.

currency, drugs, or narcotics.

         16.   Brantley consented to the search of her checked bag. In the checked bag, officers

found a large yellow “Scotch” brand envelope, and Brantley consented to the search of the

envelope. Inside the envelope, officers found a large vacuum-sealed bag containing bundles of

U.S. currency wrapped in rubber bands.

         17.   When asked how much money was in the checked bag, Brantley said, “a lot.”

         18.   Brantley confirmed that the teal carry-on roller suitcase belonged to her, and she

consented to a search of her carry-on bag. In the small carry-on roller bag, officers found sealed


                                                 4
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 5 of 12 PageID# 5




large yellow “Scotch” brand envelopes, and Brantley consented to a search of the envelopes.

Inside the large “Scotch” envelopes in the carry-on bags, officers saw bundles of currency

wrapped in rubber bands sealed in vacuum-sealed bags.

       19.     After officers discovered the currency, officers asked Brantley why she lied when

they initially asked her whether she was carrying any U.S. currency. Brantley said, “I never

said that; you’re twisting my words.” The officer reminded Brantley that he asked her whether

she had any U.S. Currency shortly after she initially approached him. This time, Brantley

agreed that she had been asked earlier and that she had lied.

       20.     Brantley told officers that the cash was for her business, “Major Life

Entertainment,” for an upcoming concert. She stated that she works at “Major Life” and has

worked there as an event planner for two years. She showed officers a webpage--

majorlifeent.com.

       21.     When asked how much she made annually, Brantley said “enough.”

       22.     When asked who she banks with, Brantley said she had an account with Ace

Check Cashing.

       23.     Brantley told officers she would be staying in Los Angeles for two weeks, but that

she had not purchased a return ticket. She also told officers she would be staying at a hotel, but

that she had not booked a room yet. She told officers she would be using Uber to get around.

       24.     When asked for a contact number to verify her employment, Brantley told the

officer that he could use her phone number to verify employment.

       25.     After speaking with Brantley, Person #1 was asked to exit the plane with his

carry-on luggage. Person #1 voluntarily exited the plane carrying a small, blue, roller suitcase.


                                                 5
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 6 of 12 PageID# 6




Person #1 consented to a search of his carry-on bag.

          26.   A search of the blue carry-on bag revealed numerous bundles of U.S. currency in

vacuum-sealed bags. The currency was wrapped in rubber bands, sealed in a vacuum sealed

bag, and then sealed in the large yellow “Scotch” brand mailing envelopes. The U.S. currency

was packed the same way as the money recovered from Brantley’s bags.

          27.   Person #1 told officers that he was flying to Los Angeles to hang out with friends.

He told officers he would be staying with his cousin for one week, but that he did not know

where his cousin lived. He would not provide his cousin’s name. He also said that he had not

booked a return flight yet.

          28.   Person #1 told officers that he currently does not have a job. He said he

previously worked at Denny’s in Washington D.C. for two years and recently quit in March of

2020. Person #1 told the officer that he made a lot of money because he was a really good

server.

          29.   For the money recovered from his suitcase, Person #1 told the officers that he did

not know where the money came from or how much money he had. When asked if the money

belonged to Brantley or to him, Person #1 did not answer the question. When asked if anyone

would be looking to hurt him if the money was seized, Person #1 did not answer. When the

officer repeated the question, Person #1 replied, “I’m good.”

          30.   Person #1 told officers that whatever Brantley had in her suitcase was her

business, and had nothing to do with him.

          31.   Person #1 told officers that he did not have a bank account.

          32.   When asked whether he had ever been arrested, Person #1 said he received a gun


                                                 6
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 7 of 12 PageID# 7




charge in Washington D.C. but that he had never been arrested for a drug charge.

       33. When asked if he could think of any reason why the DEA should not take his money

as drug proceeds, Person #1 said, “I don’t know.”

       34.     The officer asked Brantley if the bulk currency in the possession of Person #1 was

also for the same company, and Brantley said that Person #1 also worked for “Major Life.”

When asked about Person #1’s position in the company, Brantley told officers to go ask Person

#1.

       35.     Officers queried the Maryland wage database and found no record of wages for

Brantley or Tucker.

       36.     The DEA then seized the $150,121.00 U.S. currency found in Person #1’s

suitcase. The officer maintained complete care, custody, and control of the currency and

transported it back to the DEA office located at Reagan National Airport until it was transferred

to Loomis, Springfield, Virginia for an official count

       37.     On May 19, 2020, DEA seized and took custody of the $230,965.00 currency

seized from Brantley. An officer maintained complete care, custody, and control of the

currency until it was transported to Loomis, Springfield, Virginia for an official count.

       38.     On July 15, 2020, notice of seizure was mailed to Brantley.

       39.     On August 19, 2020, DEA received a claim from Brantley for both the

$230,965.00 U.S. Currency and the $150,121.00 U.S. Currency seized on May 19, 2020. In her

claim, Brantley asserts the defendant currency belongs to her and represents her “self-employed

income.” Specifically, she claims that the defendant currency is money that she made and saved

since February of 2019.


                                                 7
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 8 of 12 PageID# 8




       B.      Major Life Entertainment

       40.     Brantley and Person #1 told officers that they are associated with Major Life

Entertainment. Major Life Entertainment has had the same concert announcement posted on

their website since early 2020—Friday, August 7, 2020. According to their website, the

company has not put on any concerts or shows that would explain the currency seized in May of

2020. Officers have seized cash at Reagan National Airport from other individuals claiming to

be associated with Major Life Entertainment, including $58,005.00 U.S. Currency seized on July

16, 2018, from an individual (Person #2).

       41.     On July 16, 2018, Person #2 told officers that he is a co-CEO of Major Life

Music, formerly Team Major, located in Washington, D.C. He described his business as that of

a club promoter, and stated that the business’s website is majorlifemusic.com. Specifically, he

said that he promotes parties and artists at DC nightclubs including Nightclub #1, Nightclub #2,

and Nightclub #3. Person #2 said he promotes every Tuesday and Thursday at Nightclub #2 and

every Wednesday at Nightclub #1. He also told agents he had an event on July 18, 2018, at

Nightclub #1, and that most of U.S. currency he had with him came from an event he hosted at

Nightclub #1 on the Fourth of July weekend. Person #2 said for the July 4th event he collected

the cover charge and Nightclub #1 kept the bar charge. Officers reached out to Nightclub #1,

which indicated that they have never heard of nor booked events for Major Life Music or dealt

with Person #2. Nightclub #1 told agents that they pay promoters by check approximately one

week after the event, and that they did not hold any events on the weekend of July 4th or the next

week in conjunction with Major Life Music or Person #2. Officers also reached out to

Nightclub #3 and the owner told officers that the club has never worked with Major Life Music


                                                8
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 9 of 12 PageID# 9




or Person #2. Person #2 also said that Major Life Music contracted with Artist #1 to perform on

Sunday, August 31, 2018, in Washington, D.C. and showed the officer a contract. The contract

had the artist listed under another name in one location and Artist #1 in another. In addition, the

contract listed the day of the concert as “Sun. August 31, 2018,” even though August 31, 2018

was a Friday, and the location of the concert as “Forumn LA.” An internet search revealed that

Artist #1 was scheduled to perform at Z107.9 Summ Jam on Friday, August 31, 2018, at the

Wolstein Center in Cleveland, Ohio.

       42.     An internet search revealed that Majorlifeent.com has a link to Major Life

Entertainment’s facebook page. Major Life Entertainment’s facebook page lists their website as

majorlifemusic.com.

       43.     On April 28, 2020, two bags on a flight from Los Angeles LAX to Dulles Airport

(IAD) were not initially claimed by any passenger on the flight. A trained narcotics canine

alerted to both bags, and a subsequent search of each bag revealed that each bag contained

approximately 27 pounds of marijuana. Later that day, an individual (Person #3) returned to the

airport with Person #2 to claim one of the bags. Person #3 was arrested and charged with

possession with intent to distribute marijuana, in violation of Virginia Code § 18.2-246.1, and

transporting of marijuana into the commonwealth, in violation of Virginia Code § 18.2-248.01.

The case is still pending in Loudoun County, Virginia.

       44.     As to the second bag that contained approximately 27 pounds of marijuana,

another individual’s name (Person #4) was on the bag tag. Person #4 was later charged with

possession with intent to distribute marijuana, in violation of Virginia Code § 18.2-246.1, and

transporting of marijuana into the commonwealth, in violation of Virginia Code § 18.2-248.01.


                                                 9
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 10 of 12 PageID# 10




 Agents reviewed video from LAX before Person #3 and Person #4 boarded their flight to IAD.

 That video appeared to show Person #3 and Person #4 together at LAX.

        45.     On July 21, 2020, $75,000 was seized from another person (Person #5). A

 trained narcotics detection canine alerted to Person #5’s checked bag and to the currency in the

 bag. Person #5 told officers that he works in the music industry, specifically, that he works for

 Major Life Entertainment. When asked why he was carrying so much money, Person #5 said

 his business partner, Person #2, who lives in DC, gave him the money. Specifically, Person #5

 said he made the money from a concert by Artist #2 in January 2020, and that they were going to

 re-invest the money in another concert in California. When asked for Person #2’s phone

 number, Person #5 looked in his cell phone and showed officers a contact.

                                       PRAYER FOR RELIEF

        46.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

 21 U.S.C. § 881(a)(6), as moneys furnished or intended to be furnished in exchange for a

 controlled substance or proceeds traceable to such an exchange, or as moneys used or intended to

 be used to facilitate a controlled substance exchange in violation of Subchapter I, Chapter 13 of

 Title 21 of the United States Code.




                                                 10
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 11 of 12 PageID# 11




        WHEREFORE, the United States prays that due process issue to enforce the forfeiture of

 the defendant currency and that due notice be given to all interested parties to appear and show

 cause why said forfeiture of the defendant currency should not be decreed, that the defendant

 currency be condemned and forfeited to the United States to be disposed of according to law, and

 for such other and further relief as this Honorable Court may deem just and proper.

        DATED this 17th day of November 2020.



                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              UNITED STATES ATTORNEY


                                      By:     _/s/Annie Zanobini_________________
                                              Annie Zanobini
                                              Assistant United States Attorney
                                              California Bar No. 321324
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Office Number: (703) 299-3903
                                              Facsimile Number: (703) 299-3982
                                              Email Address: annie.zanobini2@usdoj.gov




                                                 11
Case 1:20-cv-01404-CMH-MSN Document 1 Filed 11/17/20 Page 12 of 12 PageID# 12
